Citation Nr: 0203832	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  94-00 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for melanoma of the 
right eye with liver metastasis on a non-Agent Orange basis, 
to include as due to radiation exposure, for purposes of 
accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death on a non-Agent Orange basis, to include as 
due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to July 
1952, from December 1952 to November 1956, from January 1957 
to January 1963, and from February 1963 to June 1971.  He 
died in April 1989.  The appellant is the veteran's surviving 
spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Board most recently remanded the case in March 
2000 for further development.  The case was returned to the 
Board in February 2002.


REMAND

In the March 2000 remand, the RO was directed to request that 
the Surgeon General of the Navy and the Naval Dosimetry 
Center provide radiation dose information for the veteran 
that specifically took into account his allegation that he 
was exposed to radiation on board ships carrying weapons.  
The RO was also instructed to obtain a copy of the veteran's 
DD Form 1141, Record of Occupational Exposure to Ionizing 
Radiation, and his service personnel records (201 file) from 
the National Personnel Records Center (NPRC).  The Board also 
directed the RO to then forward the veteran's claims folder 
with any newly received records to VA's Under Secretary for 
Health for preparation of a radiation dose estimate for the 
veteran in accordance with the requirements of 38 C.F.R. 
§ 3.311 (a)(2)(iii).  This development was not fully 
accomplished. 

The record shows that in September 2000, copies of the 
veteran's 201 file were associated with the claims folder.  
The NPRC reported at that time, however, that the veteran's 
DD Form 1141 was not a matter of record.  Thereafter, the 
Naval Dosimetry Center reported in a July 2001 letter that no 
records concerning the veteran could be found on its 
database.  The Naval Dosimetry Center advised that original 
copies of the veteran's DD Form 1141 could possibly be found 
through making an inquiry through the Bureau of Naval 
Personnel, Retired Records Section.  

The record does not document any attempt by the RO to contact 
the Bureau of Naval Personnel.  There is also no indication 
that the RO filed a request with the Surgeon General of the 
Navy to provide radiation dose information for the veteran 
that specifically took into account his allegation that he 
was exposed to radiation on board ships carrying weapons.  
Finally, the RO failed to forward the case to the Director of 
the Compensation and Pension Service, for the purpose of 
obtaining the required radiation dose estimate by the Under 
Secretary for Health.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the U.S. Court of Appeals for Veterans Claims.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
Surgeon General of the Navy provide 
radiation dose information for the 
veteran that specifically takes into 
account his allegation that he was 
exposed to radiation on board ships with 
atomic weapons.  Further, the RO should 
request a copy of the veteran's DD Form 
1141 from the Bureau of Naval Personnel, 
Retired Records Section (PERS 313E), 9700 
Page Avenue, St. Louis, MO 63132.

2.  When the above development is 
completed, the claims folder should be 
forwarded to the VA Under Secretary for 
Health for preparation of a radiation 
dose estimate for the veteran, to the 
extent feasible, based on available 
methodologies.  See 38 C.F.R. 
§ 3.311(a)(2)(iii).

3.  Then, if it is determined that the 
veteran was exposed to ionizing radiation 
in service, the RO should proceed with 
further action in accordance with 38 
C.F.R. 
§ 3.311.  

4.  The RO should also undertake any 
other development it determines to be 
required.  

5.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case and provide the appellant and her 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
unless she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


